Exhibit 10.1
LOCAL PROGRAMMING AND MARKETING AGREEMENT
     THIS LOCAL PROGRAMMING AND MARKETING AGREEMENT (this “Agreement”) is made
as of April 3, 2009 among KMVN, LLC and KMVN License, LLC (collectively,
“Licensee”) and Grupo Radio Centro LA, LLC (“Programmer”), and solely for the
purpose of guaranteeing the obligations of Programmer, Grupo Radio Centro S.A.B.
de C.V. (“Guarantor”).
Recitals
     A. Licensee owns and operates radio station KMVN(FM), Los Angeles,
California (FCC Facility ID #59987), FM booster station KMVN-FM1, Santa Clarita,
California (FCC Facility ID #170041), and associated Part 74 broadcast auxiliary
stations (collectively, the “Station”). The Station transmits its signal in both
analog and digital modes pursuant to licenses issued by the Federal
Communications Commission (the “FCC”).
     B. Licensee desires to obtain programming for the Station, and Programmer
desires to provide programming for broadcast on the Station on the terms set
forth in this Agreement.
     C. Licensee and Programmer are parties to a Put and Call Agreement of even
date herewith (the “Put and Call Agreement”) with respect to the Station.
Capitalized terms not otherwise defined herein have the meanings set out in the
Put and Call Agreement.
Agreement
     NOW, THEREFORE, taking the foregoing recitals into account, and in
consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:
     1. Term.
          (a) The term of this Agreement (the “Term”) will begin at 12:01 a.m.
on April 15, 2009 (the “LMA Effective Date”) and will continue until the date
seven (7) years thereafter, unless earlier terminated in accordance with the
terms of this Agreement or extended by the Put and Call Agreement or mutual
agreement of the parties. If the Call Period under the Put and Call Agreement is
tolled under Section 1.3 thereof, then the Term of this Agreement shall be
extended to be coterminous with the Put and Call Agreement.
          (b) If the Station is off the air prior to the LMA Effective Date,
then Licensee shall use commercially reasonable efforts to return the Station to
the air as promptly as practicable in the ordinary course of business, i.e.
Licensee shall restore the Station’s facilities as quickly as it would restore
the facilities of any other station licensed to Licensee, its parent or their
affiliated companies. Notwithstanding anything herein to the contrary, if the
Station is off the air on April 15, 2009, then the LMA Effective Date shall be
postponed until the date five (5) business days after the Station returns to the
air.

 



--------------------------------------------------------------------------------



 



     2. Programming. During the Term, Programmer shall purchase from Licensee
the analog and digital airtime of the Station for the price and on the terms
specified below, and shall transmit to Licensee programming that it produces or
owns (the “Programs”) for broadcast on the Station twenty-four (24) hours per
day, seven (7) days per week, excluding the period from 6:00 a.m. to 8:00 a.m.
each Sunday morning (any such programming provided by Licensee, being the
“Licensee Programming”). Programmer will supply the Programs, at its own cost to
the Station’s origination facilities.
     3. Broadcasting. Subject to the provisions of Section 6 below, during the
Term, Licensee shall make available to Programmer the entire analog and digital
programming capacity of the Station for the broadcast of Programs; provided
however that Licensee may continue its subcarrier agreement with VNTD Radio,
Inc. (and commencing the third year of the Term, all revenue Licensee receives
from such subcarrier agreement shall be paid over to Programmer or credited
against amounts payable to Licensee by Programmer hereunder, with Licensee
retaining all such revenue during the first two years of the Term). To the
extent not assumed by Programmer and as reasonably necessary to perform this
Agreement, during the Term, Licensee shall provide Programmer with the benefits
of any Station Contracts (as that term is defined in the Put and Call Agreement)
and Programmer shall perform the obligations of Licensee thereunder.
     4. Advertising. During the Term, Programmer will be exclusively responsible
for the sale of advertising on the Station and for the collection of accounts
receivable arising therefrom, and Programmer shall be entitled to all such
collections. All contracts for advertising on the Station which may be entered
into by Programmer shall terminate upon termination of this Agreement (other
than a termination at Closing under the Put and Call Agreement).
     5. Payments. For the broadcast of the Programs and the other benefits made
available to Programmer pursuant to this Agreement, during the Term, Programmer
shall pay Licensee as set forth on Schedule A attached hereto.
     6. Control.
          (a) Notwithstanding anything to the contrary in this Agreement,
Licensee shall have full authority, power and control over the operation of the
Station and over all persons working at the Station during the Term. Without
limiting the generality of the foregoing, Licensee will: (1) employ a manager
for the Station, who will report to Licensee and will direct the day-to-day
operations of the Station, and who shall have no employment, consulting, or
other relationship with Programmer, (2) employ a second employee for the
Station, who will report and be solely accountable to the manager, and
(3) retain control over the policies, programming and operations of the Station.
          (b) Nothing contained herein shall prevent Licensee from (i) rejecting
or refusing programs which Licensee in good faith believes to be contrary to the
public interest, or (ii) substituting programs which Licensee in good faith
believes to be of greater local or national

- 2 -



--------------------------------------------------------------------------------



 



importance or which are designed to address the problems, needs and interests of
the local communities. Without limiting the preceding sentence, Licensee
reserves the right to (i) refuse to broadcast any Program containing matter
which violates any right of any third party or which does not meet the
requirements of the rules, regulations, and policies of the FCC, (ii) preempt
any Program in the event of a local, state, or national emergency, or
(iii) delete any commercial announcements that do not comply with the
requirements of the FCC’s sponsorship identification policy.
          (c) Programmer shall cooperate with Licensee to ensure that EAS
transmissions are properly performed in accordance with Licensee’s instructions.
Programmer will immediately serve Licensee with notice and a copy of any letters
of complaint it receives concerning any Program for Licensee review and
inclusion in the Station’s public inspection file.
     7. Programs.
          (a) Programmer shall ensure that the contents of the Programs conform
to all FCC rules, regulations and policies. Programmer shall consult with
Licensee in the selection of the Programs to ensure that the Programs’ content
contains matters responsive to issues of public concern in the local
communities, as those issues are made known to Programmer by Licensee. On or
before January 5, April 5, July 5 and October 5 of every year during the Term,
Programmer shall provide to Licensee a list of significant community issues
addressed in the Programs during the preceding quarter and the specific Programs
that addressed such issues.
          (b) Within fifteen (15) days of the LMA Effective Date, Programmer
shall obtain from all of its employees and contractors involved in producing or
airing programming on the Station (“Programming Personnel”) affidavits affirming
their understanding of Section 507 of the Communications Act, 47 USC § 508, and
their agreement to comply. Similar affidavits shall be obtained from all
subsequently-hired Programming Personnel within fifteen (15) days after their
commencement of employment. All Programming Personnel shall execute similar
affidavits annually following their commencement of employment. All affidavits
shall be promptly provided to Licensee at any time or from time to time upon
request.
          (c) Licensee shall oversee and take ultimate responsibility with
respect to the provision of equal opportunities, lowest unit charge, and
reasonable access to political candidates, and compliance with the political
broadcast rules of the FCC. During the Term, Programmer shall cooperate with
Licensee as Licensee complies with its political broadcast responsibilities, and
shall supply such information promptly to Licensee as may be necessary to comply
with the political broadcasting provisions of the FCC rules, the Communications
Act of 1934, as amended, and federal election laws. Programmer shall release
advertising availabilities to Licensee during the Term as necessary to permit
Licensee to comply with the political broadcast rules of the FCC; provided,
however, that revenues received by Licensee as a result of any such release of
advertising time shall be remitted to Programmer within seven (7) days.

- 3 -



--------------------------------------------------------------------------------



 



          (d) During the Term, subject to Section 5, Licensee and Programmer
will maintain music licenses with respect to the Station and the Programs, as
appropriate.
     8. Operations.
          (a) During the Term, Programmer will be responsible for (i) the
salaries, taxes, insurance and other costs for all personnel used in the
production of the Programs supplied to Licensee, (ii) the costs of delivering
the Programs to Licensee and (iii) management of all of its personnel, including
employment and labor relations.
          (b) During the Term and subject to Section 5, Licensee shall:
               (i) operate the Station in accordance with the rules and
regulations of the FCC and the FCC Licenses in all material respects and file
all ownership reports, employment reports, applications, responses, and other
documents required to be filed during such period;
               (ii) maintain in full force and effect the FCC Licenses, except
for changes to the Part 74 broadcast auxiliary stations included therein in the
ordinary course of business;
               (iii) comply in all material respects with all laws, rules,
regulations, ordinances, orders, judgments and decrees applicable to the Station
and Licensee’s employees thereof;
               (iv) timely renew the lease for the Station’s main transmitter
site on Mount Wilson on the terms and conditions set out therein; and
               (v) enforce Licensee’s rights under the Real Property Leases as
reasonably necessary to protect and preserve the use of the Leased Real Property
for the Station’s business.
          (c) Subject to Section 5, Licensee shall be responsible for timely
paying all of the operating expenses of the Station that are required by FCC
rules, regulations and policies to the extent required by such rules,
regulations and policies, including: (i) all lease payments for the Station’s
transmitter sites, whether in use or not, and all taxes and other costs incident
thereto, including insurance costs, (ii) all utility costs (telephone,
electricity, etc.) relating to the transmitter sites, (iii) all maintenance and
repair costs for the transmitting equipment, (iv) all costs, including
utilities, taxes, insurance and maintenance, relating to the lease of the
building housing the main studio, (v) all maintenance and repair costs for the
Station’s studio equipment and any equipment used to link the Station’s studios
and transmitting facilities, (vi) the salaries, taxes, insurance and related
costs for Licensee’s Station personnel and (vii) all regulatory or filing fees.

- 4 -



--------------------------------------------------------------------------------



 



          (d) Subject to Section 5, Licensee shall maintain all of the Station’s
equipment and facilities, including the studios, origination equipment, studio
transmitter links, transmitter building, antennas, transmitters and transmission
lines in normal operating condition consistent with the general practice of
Licensee, Licensee’s parent and their affiliated companies at the broadcast
stations they control, and Licensee shall continue to contract with local
utility companies for the delivery of electrical power to the Station’s studios
and transmitting facilities at all times in order to operate the Station in the
ordinary course of business. Subject to Section 5, Licensee shall undertake such
repairs as are necessary to restore the full-time operation of the Station with
its full authorized facilities (i.e., within licensed parameters) following the
occurrence of any loss or damage preventing such operation. Subject to
Section 5, such restoration of Station operation shall be made consistent with
the repair and restoration practice of Licensee and Licensee’s Affiliates at the
broadcast stations they control following the occurrence of any loss or damage
preventing such operation. Licensee shall promptly satisfy and discharge all
liens encumbering the Station Assets, except for Permitted Liens, as defined in
the Put and Call Agreement.
     9. Format and Call Sign. During the Term, Licensee will retain all rights
to the call letters of the Station or any other call letters which may be
assigned by the FCC for use by the Station, and will ensure that proper station
identification announcements are made with such call letters in accordance with
FCC rules and regulations; provided, that subject to Licensee’s consent, which
shall not be unreasonably delayed, conditioned or withheld, (i) at the
reasonable request of Programmer, Licensee shall file a request with the FCC for
a change in the Station’s call sign and (ii) Programmer shall be entitled to
change the format of the Station upon at least ten (10) days prior notice to
Licensee. Programmer shall include in the Programs an announcement at the
beginning of each hour of such Programs to identify such call letters, as well
as any other announcements required by the rules and regulations of the FCC.
     10. Employees.
          (a) Licensee has provided Programmer a list showing employee positions
and annualized pay rates for employees of the Station who are available to
Programmer to hire. Programmer may, at Programmer’s sole discretion, offer
employment to any of such employees, such employment to become effective as of
the LMA Effective Date, on such terms and conditions as may be acceptable to any
such employee. With respect to each employee who accepts an offer of employment
from Programmer (collectively, the “Transferred Employees”), on the LMA
Effective Date employment with Licensee shall terminate and employment with
Programmer shall commence. Programmer shall provide Licensee with a list of the
Transferred Employees reasonably prior to the LMA Effective Date.
          (b) With respect to Transferred Employees, Licensee shall be
responsible for all compensation, benefits and other liabilities arising prior
to the LMA Effective Date, and Programmer shall be responsible for all
compensation, benefits and other liabilities arising after the LMA Effective
Date.

- 5 -



--------------------------------------------------------------------------------



 



          (c) Licensee acknowledges and agrees that Programmer shall not acquire
any rights or interests of Licensee in, or assume or have any obligations or
liabilities of Licensee under, any benefit plans maintained by, or for the
benefit of any employee of Licensee, including obligations, if any, for
severance or vacation accrued but not taken.
          (d) Licensee acknowledges and agrees that Programmer may, at any
reasonable time, but subject to the specific prior approval of Licensee, prior
to the LMA Effective Date interview and discuss employment terms and issues with
the employees of the Station who are on the list described in Section 10(a)
hereof, so long as such interviews and discussions do not disrupt the business
and operation of the Station.
          (e) Nothing herein express or implied or intended shall create any
third party beneficiary rights of any employee or former employee (including any
beneficiary or dependent thereof) of Licensee in respect of continued employment
(or resumed employment) with Licensee or with Programmer or in respect of any
other matter.
     11. Assumed Contracts.
          (a) On the LMA Effective Date, pursuant to an assignment and
assumption agreement in the form of Exhibit A attached hereto, Licensee shall
assign to Programmer, and Programmer shall assume and undertake to pay,
discharge, perform or satisfy the liabilities, obligations and commitments of
Licensee arising during, or attributable to, any period of time on or after the
LMA Effective Date under the contracts set forth on Schedule B hereto (the
“Assumed Contracts”) (collectively, the “LMA Assumed Obligations”). Except for
the LMA Assumed Obligations and except as otherwise provided in this Agreement,
Programmer does not assume or agree to discharge or perform and will not be
deemed by reason of the execution and delivery of this Agreement to have assumed
or to have agreed to discharge or perform any other liabilities, obligations or
commitments of Licensee.
          (b) Licensee, with the cooperation of Programmer, shall use
commercially reasonable efforts to obtain any third party consents necessary for
the assignment to Programmer of any Assumed Contract (which shall not require
any payment to any such third party), but no such consents are conditions to LMA
commencement. To the extent that any Assumed Contract may not be assigned
without the consent of any third party, and such consent is not obtained prior
to the LMA Effective Date, this Agreement and any assignment executed pursuant
to this Agreement shall not constitute an assignment of such Assumed Contract;
provided, however, with respect to each such Assumed Contract, Licensee and
Programmer shall cooperate to the extent feasible in effecting a lawful and
commercially reasonable arrangement under which Programmer shall receive the
benefits under the Assumed Contract from and after the LMA Effective Date, and
to the extent of the benefits received, Programmer shall pay and perform
Licensee’s obligations arising under the Assumed Contract from and after the LMA
Effective Date in accordance with its terms.

- 6 -



--------------------------------------------------------------------------------



 



          (c) All prepaid and deferred income and expenses relating to the
Assumed Contracts and arising from the operation of the Station shall be
prorated between Programmer and Licensee in accordance with accounting
principles generally accepted in the United States (“GAAP”) as of the LMA
Effective Date. Such prorations shall include without limitation music and other
license fees, utility expenses, rent and other amounts under Assumed Contracts
and similar prepaid and deferred items. Licensee shall receive a credit for all
of the Station’s deposits and prepaid expenses relating to the Assumed
Contracts. Sales commissions related to the sale of advertisements by Licensee
broadcast on the Station prior to the LMA Effective Date shall be the
responsibility of Licensee, and sales commissions related to the sale of
advertisements by Programmer broadcast on the Station after the LMA Effective
Date shall be the responsibility of Programmer.
     12. Facilities and Shared Services.
          (a) During the Term, subject to any necessary landlord consent,
Licensee shall provide Programmer access to and the use of the designated space
at Licensee’s studio and offices for the Station as shown on Schedule C attached
hereto (for purposes of conducting Programmer’s business with respect to the
Station pursuant to this Agreement and for no other purpose), as well as
reasonable access to the Station’s transmission facilities upon prior notice to
and with a representative of Licensee. Programmer may only use such designated
space and may use no other space at Licensee’s studio facilities. When on
Licensee’s premises, Programmer shall not (i) act contrary to the terms of the
lease for the premises or any applicable law, rule or regulation, (ii) permit to
exist any lien, claim or encumbrance on the premises, or (iii) interfere with
the business and operation of Licensee’s stations or Licensee’s use of such
premises. This Section is subject and subordinate to Licensee’s lease for such
studio and office facilities and does not constitute a grant of any real
property interest, and if such lease expires or is terminated for any reason,
then Licensee shall give Programmer prompt notice of such termination within two
(2) business days of Licensee’s obtaining knowledge thereof, and Programmer’s
right to use the facilities under this Agreement shall end with the termination
of the lease.
          (b) In addition, during the Term, subject to Section 5, Licensee shall
provide Programmer certain services (for purposes of conducting Programmer’s
business with respect to the Station pursuant to this Agreement and for no other
purpose), as described on Schedule D attached hereto.
     13. Representations and Warranties of Licensee.
     Licensee makes the following representations and warranties to Programmer
as of the date of this Agreement:
          (a) Each of KMVN, LLC and KMVN License, LLC is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and is qualified to do business in each jurisdiction in which any
of the Station Assets are located (if

- 7 -



--------------------------------------------------------------------------------



 



such qualification is required). Each of KMVN, LLC and KMVN License, LLC has the
requisite limited liability company power and authority to execute, deliver and
perform this Agreement.
          (b) The execution, delivery and performance of this Agreement by each
of KMVN, LLC and KMVN License, LLC have been duly authorized and approved by all
necessary limited liability company action of Licensee, including any required
proceedings of its members and managers, and do not require any further
authorization or consent of KMVN, LLC or KMVN License, LLC. This Agreement is a
legal, valid and binding agreement of Licensee enforceable in accordance with
its terms, except in each case as such enforceability may be limited by
bankruptcy, moratorium, insolvency, reorganization or other similar laws
affecting or limiting the enforcement of creditors’ rights generally and except
as such enforceability is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
          (c) Except for consents to assign certain of the Assumed Contracts as
set forth on Schedule B attached hereto, the execution, delivery and performance
by each of KMVN, LLC and KMVN License, LLC of this Agreement does not
(i) conflict with any of KMVN, LLC’s or KMVN License, LLC’s certificate of
formation, limited liability company operating agreement or other organizational
documents; (ii) with or without the giving of notice or the passage of time, or
both, result in a breach of, or violate, or be in conflict with, or constitute a
default under or permit the termination of, or cause or permit acceleration
under any material contract or instrument or any debt or obligation to which
either of KMVN, LLC or KMVN License, LLC is a party or to or by which either of
KMVN, LLC or KMVN License, LLC or any of the Station Assets is subject or bound,
or result in the loss or adverse modification of any of the FCC Licenses;
(iii) result in the creation or imposition of any lien upon any of the Station
Assets (except Permitted Liens); (iv) violate any law, rule or regulation or any
order, judgment, decree or award of any court, governmental authority or
arbitrator to or by which any of KMVN, LLC or KMVN License, LLC or any of the
Station Assets is subject or bound or (v) require that any consent, approval or
authorization of, or declaration, filing or registration with, or notice to, any
governmental or regulatory authority is required to be obtained or made by
Licensee in connection with the execution, delivery and performance of this
Agreement other than the filing required by 47 CFR § 73.3613 or filings in
respect of immaterial permits and licenses. Without limiting the generality of
the foregoing, the transactions contemplated by this Agreement do not breach,
violate or conflict with any provision of that certain Amended and Restated
Revolving Credit and Term Loan Agreement dated as of November 2, 2006 by and
among Emmis Operating Company, Emmis Communications Corporation, the financial
institutions identified therein from time to time as lenders, Bank of America,
N.A., as administrative agent, Deutsche Bank Trust Company Americas, as
syndication agent, General Electric Capital Corporation, Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, and
SunTrust Bank, as co-documentation agents, and Banc of America Securities LLC
and Deutsche Bank Securities Inc. as joint lead arrangers and joint book
managers, as amended by that certain First Amendment and Consent to Amended and
Restated Revolving Credit and Term Loan Agreement, dated March 3, 2009 (the
“Credit Agreement”). As of the date hereof,

- 8 -



--------------------------------------------------------------------------------



 



neither Licensee nor any of its Affiliates is in material default under the
Credit Agreement.
          (d) Licensee holds all of the FCC Licenses, all of which are
identified in Schedule 2.1(a) of the Put and Call Agreement (“Schedule 2.1(a)”).
The FCC Licenses are validly existing authorizations for the operation of the
facilities described therein under the Communications Act. The FCC Licenses
identified in Schedule 2.1(a) constitute all of the licenses and authorizations
required under the Communications Act or the current rules, regulations and
policies of the FCC in connection with the operation of the Station, as
currently operated. The FCC Licenses are in full force and effect and have not
been revoked, suspended, canceled, rescinded or terminated and have not expired
without the timely filing of a license renewal application. No action or failure
to act on the part of Licensee, its Affiliates, or any of their members,
managers, officers, directors, employees or agents could reasonably result in
revocation, non-renewal or material adverse modification of any of the FCC
Licenses. Except as disclosed on Schedule 2.1(a), there are no conditions
imposed by the FCC as part of any of the FCC Licenses that are neither set forth
on the face thereof as issued by the FCC nor contained in the rules and
regulations of the FCC applicable generally to stations of the type, nature,
class or location of the Station. All FCC regulatory fees of the Station that
have become due have been paid, and, to the extent required by the rules,
regulations and policies of the FCC, any broadcast towers from which the Station
operates that are owned by Licensee or its Affiliates have been duly registered
with the FCC. Except as disclosed in Schedule 2.1(a), there is not pending, or
to Licensee’s Knowledge, threatened, (a) any action by or before the FCC or any
other governmental body to revoke, refuse to renew, suspend, cancel, rescind or
materially adversely modify any of the FCC Licenses (other than proceedings to
amend FCC rules of general applicability) or (b) any action which may result in
the denial of any pending application, the issuance of a cease and desist order,
or the imposition of any administrative sanction with respect to the Station or
its operation. Except as disclosed in Schedule 2.1(a), to Licensee’s Knowledge,
there is not pending any investigation or complaint by or before the FCC with
respect to the Station, and there is not now pending, issued or outstanding by
or before the FCC any order to show cause, notice of violation, notice of
apparent liability, or order of forfeiture against the Station or against
Licensee or any of their partners, members, officers, directors, shareholders or
Affiliates with respect to the Station. Except as disclosed in Schedule 2.1(a),
the Station is operating in compliance in all material respects with the FCC
Licenses, the Communications Act, and the rules, regulations and policies of the
FCC. Except as disclosed in Schedule 2.1(a), Licensee and its Affiliates have
timely filed all material reports, forms and statements required to be filed
with the FCC with respect to the Station. As used herein, the phrase “to
Licensee’s Knowledge” refers to the actual knowledge of the CEO of Emmis
Communications Corporation, after due inquiry of the Station’s general manager
and chief engineer.
          (e) Licensee and its Affiliates have, in respect of the Station and
its business, filed all foreign, federal, state, county and local income,
excise, property, sales, use, franchise and other tax returns and reports which
are required to have been filed by it under applicable law, and have paid in
full all taxes, interest and penalties which have become due pursuant to such
returns or pursuant to any assessments which have become payable. Licensee and
its Affiliates have made all deposits required by law with respect to employees
of the Station and

- 9 -



--------------------------------------------------------------------------------



 



other withholding taxes.
          (f) To Licensee’s Knowledge, there are no proceedings (condemnation or
otherwise) pending or threatened, with respect to the Leased Real Property, that
would materially impair Licensee’s full use thereof. Licensee has sufficient
access to the Station’s facilities located on the Leased Real Property for the
current use and enjoyment thereof for the Station as currently operated and
consistent with the past use and enjoyment thereof. All Leased Real Property
(including the improvements thereon) is available for immediate use in the
conduct of the business of the Station.
          (g) The Real Property Leases constitute valid, binding and enforceable
obligations of Licensee and are in full force and effect and neither Licensee
nor any of its Affiliates nor, to Licensee’s Knowledge, any other party thereto,
is in material default under such Real Property Leases (subject to bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforcement of creditors’ rights generally). Subject to the terms and conditions
of the Real Property Leases, as of the date hereof Licensee enjoys peaceful and
quiet possession of the Leased Real Property.
          (h) Schedule 2.1(d) of the Put and Call Agreement (“Schedule 2.1(d)”)
is a true and correct list of the Station Contracts included in the Station
Assets as of the date hereof. To Licensee’s Knowledge, true and correct copies
of all Station Contracts required to be listed in Schedule 2.1(d) (to the extent
in writing or if not in writing, an accurate summary thereof) have been made
available to Programmer prior to the date of this Agreement. Except as noted in
Schedule 2.1(d), all of the Station Contracts (other than those which have been
fully performed) are in full force and effect and are binding on Licensee and,
to Licensee’s Knowledge, the other parties thereto (subject to bankruptcy,
insolvency, reorganization or other similar laws relating to or affecting the
enforcement of creditors’ rights generally). Licensee and its Affiliates have
performed their obligations under each of the Station Contracts in all material
respects, and are not in material default thereunder, and to Licensee’s
Knowledge, no other party to any of the Station Contracts is in default
thereunder in any material respect. No event has occurred which, after notice or
lapse of time, or both, would constitute a default by Licensee or any of its
Affiliates under any Station Contract or result in a right to accelerate or loss
of rights thereunder. Neither Licensee nor any of its Affiliates is a party to
any agreement, contract, or commitment outside the ordinary course of business
which obligates it to provide advertising time on the Station on or after the
LMA Effective Date.
          (i) Except as set forth on Schedule 3.12 of the Put and Call
Agreement, Licensee and its Affiliates have complied in all material respects
with all laws, rules and regulations, and all decrees and orders of any court or
governmental authority which are applicable to the Station, the employees
thereof, the Station Assets and the Station’s operations.
          (j) Except as set forth on Schedule 3.13 of the Put and Call
Agreement, there is no action, suit or proceeding or arbitration pending or, to
Licensee’s Knowledge, threatened, or to Licensee’s Knowledge any investigation
pending or threatened, against Licensee in respect

- 10 -



--------------------------------------------------------------------------------



 



of the operation of the Station or any assets, properties, business or employees
of the Station or the transactions contemplated by this Agreement that will
subject Programmer to liability or which will affect Licensee’s ability to
perform its obligations under this Agreement. There is not outstanding any
order, writ, injunction, award or decree of any court or arbitrator or any
federal, state, municipal or other governmental department, commission, board,
agency or instrumentality to which the Station or Licensee or any Affiliate of
Licensee in connection with the operation of the Station, is subject or
otherwise applicable to the Station or the Station Assets or any employee of the
Station, nor is Licensee or any of its Affiliates in default with respect to any
such order, writ, injunction, award or decree.
          (k) Licensee is not in material default under the Studio Lease
(defined below).
          (l) Licensee is Solvent.
     14. Representations and Warranties of Programmer.
     Programmer makes the following representations and warranties to Licensee
as of the date of this Agreement:
          (a) Programmer is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and is (or if
not required until the LMA Effective Date, as of such date will be) qualified to
do business in each jurisdiction in which the Station Assets are located.
Programmer has the requisite power and authority to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby.
          (b) The execution, delivery and performance of this Agreement have
been duly authorized and approved by all necessary action of Programmer,
including any required proceedings of its shareholders, officers and directors,
and do not require any further authorization or consent of Programmer. This
Agreement is a legal, valid and binding agreement of Programmer enforceable in
accordance with its terms, except in each case as such enforceability may be
limited by bankruptcy, moratorium, insolvency, reorganization or other similar
laws affecting or limiting the enforcement of creditors’ rights generally and
except as such enforceability is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
          (c) The execution, delivery and performance by Programmer of this
Agreement does not (i) conflict with any of Programmer’s certificate or articles
of formation, operating agreement, bylaws or other organizational documents;
(ii) with or without the giving of notice or the passage of time, or both,
result in a breach of, or violate, or be in conflict with, or constitute a
default under or permit the termination of, or cause or permit acceleration
under any material contract or instrument or any debt or obligation to which
Programmer is a party or to or by which Programmer is subject or bound;
(iii) violate any law, rule or regulation or any order, judgment, decree or
award of any court, governmental authority or arbitrator to or by which
Programmer is subject or bound or (iv) require that any consent, approval or
authorization of, or

- 11 -



--------------------------------------------------------------------------------



 



declaration, filing or registration with, or notice to, any governmental or
regulatory authority is required to be obtained or made by Programmer in
connection with the execution, delivery and performance of this Agreement other
than in respect of immaterial permits and licenses.
          (d) Programmer is qualified under applicable laws, including without
limitation FCC rules and regulations, to enter into and perform this Agreement.
          (e) Programmer is Solvent.
          (f) There is no action, suit or proceeding or arbitration pending or,
to Programmer’s knowledge threatened against Programmer which questions the
legality or propriety of the transactions contemplated by this Agreement or
could materially adversely affect the ability of Programmer to perform its
obligations hereunder.
     15. Termination. This Agreement shall terminate as follows:
          (a) automatically upon Closing under the Put and Call Agreement;
          (b) by written notice of Licensee to Programmer or Programmer to
Licensee in the event of any expiration or termination of the Put and Call
Agreement prior to closing thereunder;
          (c) by written notice of Licensee to Programmer if Programmer fails to
pay when due any payment required under this Agreement and such failure is not
cured within five (5) business days after the date Licensee delivers written
notice to Programmer of such failure, provided, however, that (1) the payment
under Section 1 of Schedule A to this Agreement is due within three (3) business
days of the date of this Agreement with no cure period, (2) if a failure to make
a payment when due under Section 2 of Schedule A to this Agreement occurs more
than one time in any calendar year then there shall be no cure period for any
additional Programmer default under such section during such calendar year, and
(3) if a failure to make any other payment when due under this Agreement occurs
more than two times in any calendar year then there shall be no cure period for
any additional Programmer default for such other payments under this Agreement
during such calendar year;
          (d) by written notice of Licensee to Programmer if Programmer fails to
observe or perform any of its other obligations contained in this Agreement in
any material respect or breaches any representation or warranty made by it under
this Agreement in any material respect and such failure or breach is not cured
within ten (10) business days after written notice of Licensee to Programmer,
provided, that if the failure or breach is susceptible of cure but not within
such time period and if Programmer has undertaken and is continuing diligent
efforts to cure and an additional delay does not materially adversely affect
Licensee, then, in that event, the cure period shall be extended at Programmer’s
request for up to thirty (30) additional calendar days as long as Programmer
continues to diligently pursue such cure during that additional 30-day period;
and

- 12 -



--------------------------------------------------------------------------------



 



          (e) by written notice of Programmer to Licensee if Licensee fails to
observe or perform any of its other obligations contained in this Agreement in
any material respect or breaches any representation or warranty made by it under
this Agreement in any material respect and such failure or breach is not cured
within ten (10) business days after written notice of Programmer to Licensee,
provided, that if the failure or breach is susceptible of cure but not within
such time period and if Licensee has undertaken and is continuing diligent
efforts to cure and an additional delay does not materially adversely affect
Programmer, then, in that event, the cure period shall be extended at Licensee’s
request for up to thirty (30) additional calendar days as long as Licensee
continues to diligently pursue such cure during that additional 30-day period.
     16. Remedies.
          (a) Termination of this Agreement shall not relieve any party of any
liability for breach or default under this Agreement prior to the date of
termination. In the event of a breach or default by a party under this
Agreement, the Put and Call Agreement, the Security Agreement or the Pledge
Agreement, the other party shall be entitled to all remedies at law or in
equity. Without limiting the foregoing, the parties agree that the remedies
available shall include a claim for all damages incurred by a party, including
but not limited to foreseeable consequential and special damages that are
contemplated by the parties, including but not limited to loss of profits from
the operations or a future sale of the Station.
          (b) If this Agreement is terminated for any reason other than at
closing under the Put and Call Agreement, the parties agree to cooperate with
one another and to take commercially reasonable actions to return the parties to
the status quo ante, including without limitation the assignment to Licensee of
all then-existing Assumed Contracts that were assigned to and assumed by
Programmer on the LMA Effective Date pursuant to this Agreement, together with
any other contracts and agreements of the Station that Programmer elects to
assign and Licensee elects to assume.
     17. Indemnification.
          (a) Programmer shall indemnify and hold Licensee, its officers,
directors, shareholders, members, partners, affiliates and employees, harmless
against any and all loss, liability, cost and expense (including reasonable
attorneys’ fees) arising from (i) the broadcast of the Programs on the Station,
including without limitation all liability for indecency, libel, slander,
illegal competition or trade practice, infringement of trademarks, trade names,
or program titles, violation of rights of privacy, and infringement of
copyrights and proprietary rights or any other violation of third party rights
or FCC rules or other applicable law, (ii) any breach or default by Programmer
under this Agreement, or (iii) any activities of Programmer or its agents,
guests or representatives at the Station’s studio, office, transmitter or other
facilities.
          (b) Licensee shall indemnify and hold Programmer, its officers,
directors, shareholders, members, partners, affiliates and employees, harmless
against any and all loss, liability, cost and expense (including reasonable
attorneys’ fees) arising from (i) the broadcast of

- 13 -



--------------------------------------------------------------------------------



 



the Licensee Programming on the Station, including without limitation all
liability for indecency, libel, slander, illegal competition or trade practice,
infringement of trademarks, trade names, or program titles, violation of rights
of privacy, and infringement of copyrights and proprietary rights or any other
violation of third party rights or FCC rules or other applicable law, or
(ii) any breach or default by Licensee under this Agreement.
          (c) The indemnified party shall give prompt written notice to the
indemnifying party of any demand, suit, claim or assertion of liability by third
parties that is subject to indemnification hereunder (a “Claim”), but a failure
to give such notice or delaying such notice shall not affect the indemnified
party’s rights or the indemnifying party’s obligations except to the extent the
indemnifying party’s ability to remedy, contest, defend or settle with respect
to such Claim is thereby prejudiced and provided that such notice is given
within the time period described in Section 17(f).
          (d) The indemnifying party shall have the right to undertake the
defense or opposition to such Claim with counsel selected by it. In the event
that the indemnifying party does not undertake such defense or opposition in a
timely manner, the indemnified party may undertake the defense, opposition,
compromise or settlement of such Claim with counsel selected by it at the
indemnifying party’s cost (subject to the right of the indemnifying party to
assume defense of or opposition to such Claim at any time prior to settlement,
compromise or final determination thereof).
          (e) Anything herein to the contrary notwithstanding:
               (i) the indemnified party shall have the right, at its own cost
and expense, to participate in the defense, opposition, compromise or settlement
of the Claim;
               (ii) the indemnifying party shall not, without the indemnified
party’s written consent, settle or compromise any Claim or consent to entry of
any judgment which does not include the giving by the claimant to the
indemnified party of a release from all liability in respect of such Claim; and
               (iii) in the event that the indemnifying party undertakes defense
of or opposition to any Claim, the indemnified party, by counsel or other
representative of its own choosing and at its sole cost and expense, shall have
the right to consult with the indemnifying party and its counsel concerning such
Claim and the indemnifying party and the indemnified party and their respective
counsel shall cooperate in good faith with respect to such Claim.
          (f) The obligations under this Section shall survive any termination
of this Agreement. Any Claim seeking indemnification for a breach of a
representation or warranty under this Agreement must be given within eighteen
(18) months of the date of expiration or termination of this Agreement, upon
which all such representations and warranties shall expire. Notwithstanding the
foregoing or anything else herein to the contrary, a party’s right to
indemnification under this Agreement is without duplication of any recovery
under the Put and

- 14 -



--------------------------------------------------------------------------------



 



Call Agreement, and with the exception of claims based upon a party’s fraud or
willful misconduct, (i) an indemnifying party shall have no liability to an
indemnified party for a breach of a representation or warranty under this
Agreement until, and only to the extent that, the indemnified party’s aggregate
Damages exceed $25,000 in any calendar year and (ii) the maximum liability of an
indemnifying party for a breach of a representation or warranty under this
Agreement shall be an amount equal to 20% of the fees paid by Programmer under
Sections 1 and 2 of Schedule A to this Agreement.
     18. Insurance.
          (a) Schedule E hereto sets forth a list of all insurance policies
carried for the benefit of the Station as of the date hereof, specifying the
insurer, the amount of and nature of coverage and the deductible amount (if
any). As of the date hereof, the coverage under each such policy of insurance is
in full force and effect, all premiums due and payable thereon have been paid,
all obligations of Licensee thereunder have been performed, and no notice of
cancellation or non renewal with respect to any such policy has been received by
Licensee. Throughout the Term of this Agreement, Licensee shall maintain general
liability, property and umbrella insurance policies for the Station Assets and
Station operation consistent with the practice of Licensee and its Affiliates at
the other broadcast stations under their control, but in any event no less than
$1,000,000 for general liability, $25,000,000 for umbrella coverage and property
coverage no less than the fair market value of the property (but Licensee has no
obligation to carry business interruption insurance). Additionally, Licensee
shall maintain workers compensation coverage for the employees required to
fulfill Licensee’s main studio staffing obligations under FCC rules and
policies.
          (b) Throughout the Term of this Agreement, Programmer shall maintain
the following levels of insurance in connection with its operations pursuant to
this Agreement:

         
(i)   General Liability
  $ 1,000,000;  
(ii)  Property
  $ 500,000;  
(iii) Media Liability
  $ 10,000,000;  and
(iv) Umbrella Coverage
  $ 25,000,000.  

          Additionally, Programmer shall maintain workers compensation coverage
on all employees performing services at the Station’s studio or transmitter
sites.
     19. Assignment. Neither party may assign this Agreement without the prior
written consent of the other party hereto, which consent shall not be
unreasonably withheld, delayed or conditioned; provided, however, that Licensee
may collaterally assign any or all of its rights under this Agreement to any of
its lenders, but no such collateral assignment shall relieve Licensee of any of
its obligations hereunder. If requested by Licensee’s lenders, then Programmer
shall promptly execute and deliver a separate consent to such collateral
assignment. The terms of this Agreement shall bind and inure to the benefit of
the parties’ respective successors and any permitted assigns, and no assignment
shall relieve any party of any obligation or liability under this Agreement.
Nothing in this Agreement expressed or implied is

- 15 -



--------------------------------------------------------------------------------



 



intended or shall be construed to give any rights to any person or entity other
than the parties hereto and their successors and permitted assigns.
     20. Severability. If any court or governmental authority holds any
provision in this Agreement invalid, illegal, or unenforceable under any
applicable law, then so long as no party is deprived of the benefits of this
Agreement in any material respect, this Agreement shall be construed with the
invalid, illegal or unenforceable provision deleted and the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected or impaired thereby.
     21. Miscellaneous.
          (a) This Agreement may be executed in separate counterparts, each of
which will be deemed an original and all of which together will constitute one
and the same agreement.
          (b) Any notice pursuant to this Agreement shall be in writing and
shall be deemed delivered on the date of personal delivery or confirmed
facsimile transmission or confirmed delivery by a nationally recognized
overnight courier service, and shall be addressed as follows (or to such other
address as any party may request by written notice):

     
if to Licensee:
  c/o Emmis Communications Corporation
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: President and CEO
Facsimile: (317) 684-5583
 
   
with copies (which shall not
constitute notice) to:
  Emmis Communications Corporation
One Emmis Plaza
40 Monument Circle, Suite 700
Indianapolis, Indiana 46204
Attn: Legal Department
Facsimile: (317) 684-5583
 
   
 
  Wiley Rein LLP
1776 K Street, N.W.
Washington, D.C. 20006
Attn: Doc Bodensteiner, Esq.
         Jessica Rosenthal, Esq.
Facsimile: (202) 719-7049
 
   
if to Programmer:
  Grupo Radio Centro S.A.B. de C.V.
Av. Constituyentes No. 1154

- 16 -



--------------------------------------------------------------------------------



 



     
 
  Piso Col. Lomas Altas
11950 Mexico D.F. 5728
Attn: Carlos Aguirre
Facsimile: 011-52-55-5259-1742
 
   
with a copy (which shall not
constitute notice) to:
  Leibowitz & Associates, P.A.
4400 Biscayne Boulevard, Suite 880
Miami, Florida 33137
Attn: Matthew Leibowitz, Esq.
Facsimile: (305) 530-9417
 
   
if to Guarantor:
  Grupo Radio Centro S.A.B. de C.V.
Av. Constituyentes No. 1154
Piso Col. Lomas Altas
11950 Mexico D.F. 5728
Attn: Carlos Aguirre
Facsimile: 011-52-55-5259-1742

          (c) No amendment or waiver of compliance with any provision hereof or
consent pursuant to this Agreement shall be effective unless evidenced by an
instrument in writing signed by the party against whom enforcement of such
amendment, waiver, or consent is sought.
          (d) This Agreement is not intended to be, and shall not be construed
as, an agreement to form a partnership, agency relationship, or joint venture
between the parties. Neither party shall be authorized to act as an agent of or
otherwise to represent the other party.
          (e) The construction and performance of this Agreement shall be
governed by the laws of the State of California without giving effect to the
choice of law provisions thereof. Venue for any action to enforce a party’s
rights hereunder shall be in the appropriate state or federal court located in
Los Angeles, California.
          (f) This Agreement (including the Exhibits and Schedules hereto),
together with the Put and Call Agreement, Pledge Agreement and Security
Agreement of even date herewith between Programmer and Licensee, constitutes the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior agreements and understandings
with respect to the subject matter hereof.
     22. FCC Compliance.
          (a) The obligations of the parties under this Agreement are subject to
the rules, regulations and policies of the FCC and all other applicable laws.
Licensee may file a

- 17 -



--------------------------------------------------------------------------------



 



copy of this Agreement with the FCC and place a copy of this Agreement in the
Station’s public inspection file.
          (b) Licensee certifies that it maintains ultimate control over the
Station’s facilities including, specifically, control over the Station’s
finances, personnel and programming. Programmer certifies that this Agreement
complies with the provisions of 47 C.F.R. Sections 73.3555(a) and (c).
          (c) In accordance with Paragraphs 49 and 50 of United States Federal
Communications Commission Report and Order No. FCC 07-217, Programmer shall not
discriminate in any contract for advertising on the Station on the basis of race
or gender, and all such contracts shall be evaluated, negotiated and completed
without regard to race or gender. Programmer shall include a clause to such
effect in all contracts for advertising on the Station, and if requested shall
provide written confirmation of compliance with such requirement.
     23. Force Majeure. Notwithstanding anything herein to the contrary, the
failure of any party to perform its non-monetary obligations hereunder due to
acts of God, weather, strikes or any other reason outside its reasonable control
shall not constitute a breach hereof.
     24. Repair and Maintenance.
          (a) As of the date hereof, the Station has three transmitting
facilities, being the main facility on Mount Wilson, an auxiliary facility on
Mount Wilson and an auxiliary facility on Flint Peak. From time to time the
Station may need to reduce power or cease transmitting from a transmitting
facility for maintenance and repair. Licensee shall use commercially reasonable
efforts to schedule any routine maintenance or repairs to the Station’s
transmitting facilities such that the Station is continuously operating from one
of its transmitting facilities at all times within the Station’s licensed
parameters.
          (b) Licensee shall use commercially reasonable efforts to coordinate
with Programmer with respect to scheduling routine maintenance to the Station’s
main transmitting facilities in a manner to minimize disruption of programming
and advertising.
          (c) To the extent reasonably possible, Licensee shall schedule
maintenance and repairs requiring material power reduction or material
interruption of service from the Station’s main transmitting facilities on
weekends or during the hours of 12:00 a.m. to 6:00 a.m.
          (d) Reduction in Station power or interruption of Station
transmissions pursuant to this Section 24 shall not be deemed a breach of
Licensee’s obligations under this Agreement.
     25. Legal Opinion. On or before the date of this Agreement, Licensee shall
supply Programmer with an opinion of counsel in form and substance reasonably
acceptable to

- 18 -



--------------------------------------------------------------------------------



 



Programmer to the effect that the transactions contemplated herein and in the
Put and Call Agreement are consistent with and do not violate the provisions of
the Credit Agreement.
     26. Guaranty. Guarantor, including its successors and assigns, absolutely,
irrevocably and unconditionally guarantees, as a primary obligor and not merely
as a surety, the due and punctual payment and performance of all obligations of
Programmer under this Agreement. Guarantor agrees that its obligations hereunder
are not conditioned or contingent upon pursuit of any remedies against
Programmer, and they are not limited or affected by any circumstance that might
otherwise limit or affect the obligations of a surety or guarantor, all of which
are hereby waived by Guarantor to the fullest extent permitted by law; provided,
however, that Guarantor shall have each and every defense available to
Programmer (if any) with respect to payment and performance of Programmer’s
obligations under this Agreement. Guarantor further agrees that the obligations
of Programmer hereunder may be extended, amended, modified or renewed, in whole
or in part, without notice to or further assent from Guarantor, and that
Guarantor will remain bound upon its guarantee notwithstanding any extension,
amendment, modification or renewal of any such obligation by Programmer.
Guarantor acknowledges that (i) Programmer is a wholly-owned subsidiary of
Guarantor as of the date of this Agreement, (ii) Guarantor is benefiting from
the transactions contemplated hereby, (iii) Licensee is relying on this guaranty
from Guarantor in connection with entering into this Agreement, and (iv) a sale
or transfer of any membership interest in Programmer by Guarantor shall not
relieve Guarantor of its obligations hereunder. Guarantor waives all notices
with respect to Programmer’s obligations under this Agreement, including
presentment to Programmer of any of its obligations hereunder. Guarantor is a
corporation validly existing and in good standing under the laws of the Republic
of Mexico. Guarantor has all requisite corporate power and authority to enter
into this Agreement with respect to this Section 26 and to carry out its
obligations under this Section 26. Section 26 of this Agreement constitutes the
legal, valid, and binding obligation of Guarantor, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws in effect from time to time affecting the enforcement of creditors’
rights generally. The execution, delivery and performance of this Agreement has
been duly authorized and approved by all necessary action of Guarantor,
including any required proceedings of its shareholders, officers and directors,
and does not require any further authorization or consent of Guarantor. The
execution, delivery and performance of its obligations under Section 26 of this
Agreement by Guarantor does not (i) conflict with or violate any provision of
the articles of incorporation or bylaws or other organizational documents of
Guarantor, (ii) with or without the giving of notice or the passage of time, or
both, result in a breach of, or violate, or be in conflict with, or constitute a
default under, or permit the termination of, or cause or permit acceleration
under, any material contract or instrument or any debt or obligations to which
Guarantor is a party or subject, or (iii) violate any law, rule or regulation or
any order, judgment, decree or award of any court, governmental authority or
arbitrator to or by which Guarantor is subject or bound.

- 19 -



--------------------------------------------------------------------------------



 



     27. Security. Licensee and Programmer are parties to a certain Security
Agreement and a certain Pledge Agreement, both of even date herewith. Licensee
and Programmer shall comply with the terms thereof.
[SIGNATURE PAGE FOLLOWS]

- 20 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO LOCAL PROGRAMMING AND MARKETING AGREEMENT
     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
date first set forth above.

                  PROGRAMMER:   GRUPO RADIO CENTRO LA, LLC    
 
                    By:                                   Name:                
Title:        
 
                GUARANTOR:   GRUPO RADIO CENTRO S.A.B de C.V.    
 
                    By:                                   Name:                
Title:        
 
                LICENSEE:   KMVN, LLC    
 
                    By:   Emmis Operating Company, its Manager    
 
                    By:                                        Name:   J. Scott
Enright                  Title:   Executive Vice President and General Counsel  
 
 
                    KMVN License, LLC    
 
                    By:   KMVN, LLC, its Manager         By:   Emmis Operating
Company, its Manager    
 
                    By:                                        Name:   J. Scott
Enright                  Title:   Executive Vice President and General Counsel  
 

 